Detailed Action
This office action is for US application number 16/549,428 evaluates the claims as filed on August 2, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Copf, Jensen, O’Gara, and Estrada teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that nothing in Copf, Jensen, and Estrada disclose the amended step of aligning the bones selected from pelvis, femur, fibula, tibia, humerus, radius, or ulna (Remarks p. 6-7), Examiner notes that such has not been asserted. Instead, as detailed in the rejection below and that on p. 5-10 of the final office action dated May 2, 2022, O’Gara teaches a method of applying force to the pelvis to allow three dimensional reduction of pelvic fractures, dislocations, or fracture dislocations via attachment of hemipelvis portions (O’Gara Fig. 1, abstract, ¶16).
With regards to Applicant’s argument that nothing in Copf, Jensen, and Estrada disclose a frame circumferentially distributed along a radial direction (Remarks p. 6-7), Examiner notes that, as detailed in the rejection below, Copf discloses such as shown in Fig. 2, where frame portions of 24 and 26 are shown to extend circumferentially and frame portions of 46s and 32s are shown to radially extend and be circumferentially distributed upon the respective circumferential portions of 24 and 26.
With regards to Applicant’s argument that nothing in Copf, Jensen, and Estrada discloses how a spinal fixation device of Copf or device to retract ribs of Jensen could or would be mechanically adapted to a substantially rigid orthopedic fracture reduction scaffold used on any of the listed bones and those teachings are found solely in the present disclosure (Remarks p. 6-7), Examiner notes that mechanically adapting the device of Copf to be a substantially rigid orthopedic fracture reduction scaffold does not appear to be necessary as such appears to provide a substantially rigid orthopedic fracture reduction scaffold as shown in Figs. 1 and 2 in use for realigning bones. Applicant has not identified what would purportedly need to be “mechanically adapted” in the device of Copf and has also not identified to what teachings this argument is intended to refer, e.g. it is not clear what adaptations Applicant is asserting are found only in the present disclosure or where such are believed to be claimed.
In order to advance prosecution, Examiner suggests that connecting rails 18 do not appear to have been previously claimed and that, based on Applicant’s Fig. 2, such appear to be ‘circumferentially distributed along a radial direction’ along/of and connecting arched rails 14 and 12. For example, Examiner suggests amending claim 1 lines 11-12 as “wherein the first anchorable frame comprises at least one arched rail and a plurality of connecting rails; wherein the plurality of connecting rails are circumferentially distributed along a radial direction, wherein the  at least one arched rail comprises a first attachment point and a second attachment point;”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 8-11 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to the first anchorable frame circumferentially distributed along a radial direction that comprises a first attachment point and a second attachment point in lines 11-12 and, similarly, with regards to the second anchorable frame circumferentially distributed along a radial direction that comprises a first attachment point and a second attachment point in lines 16-17 and how such is supported by Applicant’s original disclosure. That is, it is unclear how the disclosed frame attachment points define a radial direction that defines a geometry upon which the frame is circumferentially distributed while additionally comprising crossbars in line 22. For example, as shown in Fig. 2, ends 22 and 26 could attach at the two recited attachment points and appear to define a radius; however, the frame does not appear to extend about a circumference of a geometry of that radius. As shown in Fig. 2, ends 22 and 24, or similarly, ends 26 and 28, could attach at the two recited attachment points and appear to define a geometry about which the frame extends circumferentially; however, these attachment points do not define a radius but instead appear to define a diameter of said geometry. Examiner is interpreting this as referring to, and suggests amending as, “the first anchorable frame circumferentially distributed along a radial direction, [[that]]wherein the first anchorable frame comprises a first attachment point and a second attachment point” in lines 11-12 and, similarly, “the second anchorable frame circumferentially distributed along a radial direction, [[that]] wherein the second anchorable frame comprises a first attachment point and a second attachment point” in lines 16-17.
Claim(s) 9-11 and 13-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 8-10, 13-15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf (US 2008/0200987) in view of Jensen (US 3,572,326) and O’Gara (US 2006/0217650).
As to claim 8-10 and 13-15, Copf discloses a method of treating a patient (Figs. 1-10, ¶s 39-56) using an orthopedic fracture reduction scaffold (Figs. 1 and 2) comprising the steps of: anchoring a first anchorable frame (42a, 46a, lower portion of 24 as shown in Figs. 1 and 2, 32a, 30, 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c, 42c) and a second anchorable frame (42b, 46b, upper portion of 24 as shown in Fig. 2, 32b, 28, 32d, upper portion of 26 as shown in Fig. 2, 46d, 42d) to an operating table (12), the operating table comprising a first side (lower side as shown in Figs. 1 and 2) opposite a second side (upper side as shown in Fig. 2), wherein the first side is parallel to a patient's first arm (Figs. 1 and 2) and the second side is parallel a patient's second arm (Fig. 2), a head side (right side as shown in Figs. 1 and 2) connecting perpendicularly the first side and the second side at a head end (Figs. 1 and 2), wherein a patient's head (38) is positioned at the head end (Figs. 1 and 2), and a foot side (left side relative to view of table shown in Figs. 1 and 2 as represented in Figs. 1 and 2 by a wavy line) connecting perpendicularly the first side and the second side at a foot end (Figs. 1 and 2), wherein a patient's feet are positioned at the foot end (Figs. 1 and 2); wherein the first anchorable frame circumferentially distributed along a radial direction (Fig. 2 shows that the frame portion comprising 46a, lower portion of 24 as shown in Figs. 1 and 2, and 32a extend circumferentially and that 46a and 32a are circumferentially distributed along a radial direction defined by the geometry of the lower portion of 24 as shown in Fig. 2, Figs. 2 also shows that the frame portion comprising 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c extend circumferentially and that 32c and 46c are circumferentially distributed along a radial direction defined by the geometry of the lower portion of 26 as shown in Fig. 2), wherein the first anchorable frame comprises a first attachment point (portion of 42a that connects to 44a as shown in Figs. 1 and 2) and a second attachment point (portion of 42c that connects to 44c as shown in Figs. 1 and 2); wherein the first attachment point is capable of attaching to a first location (Figs. 1 and 2) on the first side of the operating table (¶32 discloses that 42c is received in a height-adjustable manner in socket 44c) and the second attachment point is capable of attaching to a second location (Figs. 1 and 2) on the first side (Figs. 1 and 2, ¶32 discloses that 42c is received in a height-adjustable manner in socket 44c); the second anchorable frame circumferentially distributed along a radial direction (Fig. 2 shows that the frame portion comprising 46b, upper portion of 24 as shown in Fig. 2, 32b extend circumferentially and that 46b and 32b are circumferentially distributed along a radial direction defined by the geometry of the upper portion of 24 as shown in Fig. 2, Figs. 2 also shows that the frame portion comprising 32d, upper portion of 26 as shown in Fig. 2, 46d extend circumferentially and that 32d and 46d are circumferentially distributed along a radial direction defined by the geometry of the upper portion of 26 as shown in Fig. 2), wherein the second anchorable frame comprises a first attachment point and a second attachment point; wherein the first attachment point of the second anchorable frame is removably attachable to a second first location on the [[first]] second side of the operating table and the second attachment point of the second anchorable frame is removably attachable to a second location on the [[first]] second side of the operating table; wherein the second anchorable frame comprises a first attachment point (portion of 42b that connects to 44b as shown in Fig. 2) and a second attachment point (portion of 42d that connects to 44d as shown in Fig. 2); wherein the first attachment point of the second anchorable frame is capable of attaching to a first location (Fig. 2) on the second side of the operating table (¶32 discloses that 42b is received in a height-adjustable manner in socket 44b) and the second attachment point of the second anchorable frame is capable of attaching to a second location on the second side of the operating table (Fig. 2, ¶32 discloses that 42d is received in a height-adjustable manner in socket 44d); connecting one or more crossbars (50, 70, 60) to the first anchorable frame and the second anchorable frame (Fig. 2, ¶s 35-37) capable of use to form a substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of one or more external fixators (58, 68, Figs. 1 and 2) to aid in the realignment of one or more bones of a patient (Figs. 1-10, ¶s 39-56); the orthopedic fracture reduction scaffold capable of attaching to one or more bones of a pelvis, spine, ribs, femur, fibula, tibia, humerus, radius, or ulna of the patient (demonstrated by attachment to the spine in Figs. 2-10) and used for moving bones to an anatomically correct position (¶s 29 and 42); connecting one or more external fixators (58, 68, Figs. 1 and 2) to the one or more bones (Figs. 1-10) and an orthopedic fracture reduction scaffold (42a, 46a, lower portion of 24 as shown in Figs. 1 and 2, 32a, 30, 32c, lower portion of 26 as shown in Figs. 1 and 2, 46c, 42c, 42b, 46b, upper portion of 24 as shown in Figs. 2, 32b, 28, 32d, upper portion of 26 as shown in Fig. 2, 46d, 42d, Figs. 1 and 2) comprising the first and the second anchorable frame (as defined) connected adjustably to the operating table (¶32 discloses connection in a height-adjustable manner) and connected by the one or more crossbars (Fig. 2) capable of use to form the substantially rigid orthopedic fracture reduction scaffold (Figs. 1 and 2) capable of use for attachment of the one or more external fixators (Figs. 1 and 2) capable of use to realign the one or more bones of the patient (Figs. 1-10); and aligning the one or more bones (Figs. 4-6 and 9, ¶s 39-56). As to claim 9, Copf discloses that stabilizing the one or more bones by attaching one or more orthopedic implants (Fig. 10), screws (Figs. 3-10), plates (Fig. 10). As to claim 10, Copf discloses that the step of aligning the one or more bones comprises adding, withdrawing, pushing, pulling, moving, or shifting the one or more external fixators (Figs. 2-10, ¶s 39-56). As to claim 13, Copf discloses that the first anchorable frame and the second anchorable frame independently have a shape selected from a polygon, an oval, a semi-circle, a free form shape or a combination thereof (Figs. 1 and 2); or wherein the first anchorable frame, the second anchorable frame or both the first and the second anchorable frame are substantially perpendicular to a surface of the operating table (Fig. 1). As to claim 14, Copf discloses attaching one or more percutaneous fracture reduction instruments to the orthopedic fracture reduction scaffold (Figs. 1-10). As to claim 15, Copf discloses that the one or more external fixators comprise a screw or other surgical device used to achieve fracture reduction (Figs. 1-10, ¶s 35 and 36).  
Copf is silent to the first anchorable frame is removably attachable to the first location and the second attachment point is removably attachable to the second location as well as the one or more bones are selected from a pelvis, femur, fibula, tibia, humerus, radius, or ulna, and the aligning of the one or more bones comprising the one or more bones aligned selected from the pelvis, femur, fibula, tibia, humerus, radius, or ulna.
Jensen teaches a similar method using a scaffold (Fig. 1), the method comprising: anchoring a first anchorable frame (18, 34, 33, 35, 22, 71, 71) and a second anchorable frame (19, 43, 42, 44, 23, 72, 72) to an operating table (10), wherein the first anchorable frame comprises a first attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32) and a second attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32); wherein the first attachment point is capable of being removably attached to a first location on a first side of the operating table (col. 5 lines 30-32) and the second attachment point is capable of being removably attached to a second location on the first side (col. 5 lines 30-32); wherein the second anchorable frame comprises a first attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32) and a second attachment point (26, 27, 31, Fig. 1, col. 5 lines 30-32); wherein the first attachment point of the second anchorable frame is capable of being removably attached to a first location on the second side of the operating table (col. 5 lines 30-32) and the second attachment point of the second anchorable frame is capable of being removably attached to a second location on the second side of the operating table (col. 5 lines 30-32); connecting one or more crossbars (70 of 20 and 70 of 24) to the first anchorable frame and the second anchorable frame (Fig. 1) to form a substantially rigid orthopedic fracture reduction scaffold (as demonstrated by attachment with 56s, Fig. 1); connecting one or more external fixators (49, 56, 46, 56, 47, 56) to the orthopedic fracture reduction scaffold (Fig. 1). 
O’Gara teaches a method (Fig. 1, ¶9) of treating a patient using an orthopedic fracture reduction scaffold (Fig. 1, abstract) comprising the steps of: anchoring a first anchorable frame (2, 3, 4, structures shown in the left portion of Fig. 1 except for the screws 1, pelvis 5, and table 7) and a second anchorable frame (9, 10, 11, 2, structures shown in the right portion of Fig. 1 except for the screws 1, pelvis 6, and table 7) to an operating table (7), the operating table comprising a first side (left side of 7 as shown in in Fig. 1) opposite a second side (right side of 7 as shown in in Fig. 1); the first anchorable frame comprises a first attachment point (4); the second anchorable frame comprises a first attachment point (Fig. 1); the first anchorable frame and the second anchorable frame capable of use to form a substantially rigid orthopedic fracture reduction scaffold (Fig. 1) capable of use for attachment of one or more external fixators (1s) capable of use to aid in the realignment of one or more bones of a patient (abstract, ¶16), wherein the one or more bones is a pelvis (Fig. 1, abstract, ¶16); connecting one or more external fixators (1s) to the one or more bones (Figs. 1) and an orthopedic fracture reduction scaffold (structures shown in Fig. 1 except for the screws 1, pelvis 5 and 6, and table 7, Fig. 1) comprising the first and the second anchorable frame capable of use to form the substantially rigid orthopedic fracture reduction scaffold capable of use for attachment of the one or more external fixators to realign the one or more bones of the patient (Fig. 1, abstract, ¶16); and aligning the one or more bones (Fig. 1, abstract, ¶16), wherein the one or more bones aligned is the pelvis (Fig. 1, abstract, ¶16).
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the height-adjustable socket attachment at the first and second attachment points for the first and second anchorable frames as disclosed by Copf are removably attached as taught by Jensen in order to secure the frame to the table (Jensen col. 3 lined 20-23) at a position at the proper elevation above the patient (Jensen col. 5 lines 30-34). One of ordinary skill in the art at the time of the invention would have been motivated to modify the method of moving bones to an anatomically correct position as disclosed by Copf is used on pelvic portions as taught by O’Gara in order to enact a movement force between hemipelvis portions (O’Gara ¶16) to allow three dimensional reduction of pelvic fractures, dislocations, or fracture dislocations (O’Gara abstract) via attachment to the hemipelvis portions (O’Gara abstract), i.e. to move bones to an anatomically correct position (Copf ¶s 29 and 42).

As to claim 16, the combination of Copf, Jensen, and O’Gara discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs). The combination of Copf, Jensen, and O’Gara disclose that the patient is x-rayed from the side to detect twisting of the spine (Copf ¶40).
The combination of Copf, Jensen, and O’Gara is silent to the fluoroscopic imaging device being multi-planar.
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify that the fluoroscopic imaging device of the combination of Copf, Jensen, and O’Gara is multi-planar, since applicant has not disclosed that such is anything more than one of numerous configurations a person ordinary skill in the art would find obvious for the purpose of using x-ray from the side to detect twisting of the spine (Copf ¶40) to enable precise positioning of the one or more external fixator screws (Copf ¶41); where twisting is generally known to refer to movement that would be present in more than one plane and precise screw placement therein would necessitate viewing from multiple planes.

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Copf, Jensen, and O’Gara in view of Estrada (US 2004/0167518).
As to claim 11, the combination of Copf, Jensen, and O’Gara discloses the invention of claim 8 as well as using a fluoroscopic imaging device to position the one or more external fixators for alignment of the one or more bones or a combination thereof (Copf ¶40 discloses use of x-ray, ¶s 41 and 42 disclose comparisons with radiographs).
The combination of Copf, Jensen, and O’Gara is silent to the material construction of the orthopedic fracture reduction scaffold, i.e. that the orthopedic fracture reduction scaffold comprises a radiolucent material selected from carbon fiber, aluminum, an alloy, a composite, plastic, polymer, Kevlar, nylon, polyether imide resin and combinations thereof. 
Estrada teaches a similar orthopedic stabilization scaffold (abstract) comprising radiolucent carbon fiber (¶24). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify/specify that the orthopedic fracture reduction scaffold material as disclosed by the combination of Copf, Jensen, and O’Gara comprises radiolucent carbon fiber as taught by Estrada in order to predictably decrease imaging interference during surgical visualization (Estrada ¶9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775